 



Exhibit 10.23.2
 
BY-LAWS
OF
IMKI VENTURES, INC.,
a Delaware corporation
(the “Corporation”)
(Adopted as of August 29, 2007)
 
By-Laws – IMKI Ventures, Inc.

 

 



--------------------------------------------------------------------------------



 



BY-LAWS
OF
IMKI VENTURES, INC.
ARTICLE I.
OFFICES
Section 1.1. Registered Office. The registered office of the Corporation within
the State of Delaware shall be located at either (a) the principal place of
business of the Corporation in the State of Delaware or (b) the office of the
corporation or individual acting as the Corporation’s registered agent in
Delaware.
Section 1.2. Additional Offices. The Corporation may, in addition to its
registered office in the State of Delaware, have such other offices and places
of business, both within and outside the State of Delaware, as the Board of
Directors of the Corporation (the “Board”) may, from time to time, determine or
as the business and affairs of the Corporation may require.
ARTICLE II.
STOCKHOLDERS MEETINGS
Section 2.1. Annual Meetings. Unless directors are elected by written consent in
lieu of an annual meeting as permitted by applicable law or an annual meeting is
otherwise not required by applicable law, an annual meeting of stockholders
shall be held at such place and time and on such date as shall be determined by
the Board and stated in the notice of the meeting, provided that the Board may,
in its sole discretion, determine that the meeting shall not be held at any
place, but may instead be held solely by means of remote communication pursuant
to Section 9.5(a). At each annual meeting, the stockholders shall elect
directors of the Corporation and may transact any other business as may properly
be brought before the meeting. Stockholders may, unless the Corporation’s
Certificate of Incorporation, as the same may be amended or restated from time
to time (the “Certificate of Incorporation”), provides otherwise, act by written
consent to elect directors; provided, however, that if such consent is less than
unanimous, such action by written consent may be in lieu of holding an annual
meeting only if all of the directorships to which directors could be elected at
an annual meeting held at the effective time of such action are vacant and are
filled by such action.
Section 2.2. Special Meetings. Except as otherwise required by applicable law or
provided in the Certificate of Incorporation, special meetings of stockholders,
for any purpose or purposes, may be called only by the Chairman of the Board or
the Chief Executive Officer, by the Board or by the Secretary at the request in
writing of stockholders holding shares representing a majority of the voting
power of the outstanding shares entitled to vote on the matter for which such
meeting is to be called. The Secretary shall call such a meeting upon receiving
such a request. Special meetings of stockholders shall be held at such place and
time and on such date as shall be determined by the Board and stated in the
Corporation’s notice of the meeting, provided that the Board may, in its sole
discretion, determine that the meeting shall not be held at any place, but may
instead be held solely by means of remote communication pursuant to
Section 9.5(a).
 
By-Laws — IMKI Ventures, Inc.

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.23.2
 
Section 2.3. Notices. Notice of each stockholders meeting stating the place, if
any, date and time of the meeting, and the means of remote communication, if
any, by which stockholders and proxyholders may be deemed to be present in
person and vote at such meeting, shall be given in the manner permitted by
Section 9.3 to each stockholder entitled to vote thereat by the Corporation not
less than ten (10) nor more than sixty (60) days before the date of the meeting.
If said notice is for a stockholders meeting other than an annual meeting, it
shall in addition state the purpose or purposes for which the meeting is called,
and the business transacted at such meeting shall be limited to the matters so
stated in the Corporation’s notice of meeting (or any supplement thereto).
Section 2.4. Quorum. Except as otherwise provided by applicable law, the
Certificate of Incorporation or these By-Laws, the presence, in person or by
proxy, at a stockholders meeting of the holders of shares of outstanding capital
stock of the Corporation representing a majority of the voting power of all
outstanding shares of capital stock of the Corporation entitled to vote at such
meeting shall constitute a quorum for the transaction of business at such
meeting, except that when specified business is to be voted on by a class or
series of stock voting as a class, the holders of shares representing a majority
of the voting power of the outstanding shares of such class or series shall
constitute a quorum of such class or series for the transaction of such
business. If a quorum shall not be present at any meeting of the stockholders,
the chairman of the meeting or the stockholders entitled to vote thereat so
present, by a majority in voting power thereof, may adjourn the meeting, from
time to time, in the manner provided in Section 2.6 until a quorum shall attend.
The stockholders present at a duly convened meeting may continue to transact
business until adjournment, notwithstanding the withdrawal of enough
stockholders to leave less than a quorum. Shares of its own stock belonging to
the Corporation or to another corporation, if a majority of the voting power of
the shares entitled to vote in the election of directors of such other
corporation is held, directly or indirectly, by the Corporation, shall neither
be entitled to vote nor be counted for quorum purposes; provided, however, that
the foregoing shall not limit the right of the Corporation or any such other
corporation to vote shares held by it in a fiduciary capacity.
Section 2.5. Voting of Shares.
(a) Voting Lists. The Secretary shall prepare, or shall cause the officer or
agent who has charge of the stock ledger of the Corporation to prepare, at least
ten (10) days before each meeting of stockholders, a complete list of the
stockholders of record entitled to vote thereat arranged in alphabetical order
and showing the address and the number of shares registered in the name of each
stockholder. Nothing contained in this Section 2.5(a) shall require the
Corporation to include electronic mail addresses or other electronic contact
information on such list. Such list shall be open to the examination of any
stockholder, for any purpose germane to the meeting, during ordinary business
hours for a period of at least ten (10) days prior to the meeting: (i) on a
reasonably accessible electronic network, provided that the information required
to gain access to such list is provided with the notice of the meeting, or
(ii) during ordinary business hours, at the principal place of business of the
Corporation. In the event that the Corporation determines to make the list
available on an electronic network, the Corporation may take reasonable steps to
ensure that such information is available only to stockholders of the
Corporation. If the meeting is to be held at a place, then the list shall be
produced and kept at the time and place of the meeting during the whole time
thereof, and may be inspected by any stockholder who is present. If a meeting of
stockholders is to be held solely by means of remote communication as permitted
by Section 9.5(a), the list shall be open to the examination of any stockholder
during the whole time of the meeting on a reasonably accessible electronic
network, and the information required to access such list shall be provided with
the notice of meeting. The stock ledger shall be the only evidence as to who are
the stockholders entitled to examine the list required by this Section 2.5(a) or
to vote in person or by proxy at any meeting of stockholders.
 
By-Laws — IMKI Ventures, Inc.

 

2



--------------------------------------------------------------------------------



 



Exhibit 10.23.2
 
(b) Manner of Voting. At any stockholders meeting, every stockholder entitled to
vote may vote in person or by proxy. If authorized by the Board, the voting by
stockholders or proxyholders at any meeting conducted by remote communication
may be effected by a ballot submitted by electronic transmission (as defined in
Section 9.3(c)), provided that any such electronic transmission must either set
forth, or be submitted with, information from which the Corporation can
determine that the electronic transmission was authorized by the stockholder or
proxyholder. The Board, in its discretion, or the chairman of the meeting of
stockholders, in such person’s discretion, may require that any votes cast at
such meeting shall be cast by written ballot.
(c) Proxies. Each stockholder entitled to vote at a meeting of stockholders or
to express consent or dissent to corporate action in writing without a meeting
may authorize another person or persons to act for such stockholder by proxy,
but no such proxy shall be voted or acted upon after three years from its date,
unless the proxy provides for a longer period. Proxies need not be filed with
the Secretary until the meeting is called to order, but shall be filed with the
Secretary before being voted. Without limiting the manner in which a stockholder
may authorize another person or persons to act for such stockholder as proxy,
either of the following shall constitute a valid means by which a stockholder
may grant such authority:
(i) A stockholder may execute a writing authorizing another person or persons to
act for such stockholder as proxy. Execution may be accomplished by the
stockholder or such stockholder’s authorized officer, director, employee or
agent signing such writing or causing such person’s signature to be affixed to
such writing by any reasonable means, including, but not limited to, by
facsimile signature.
(ii) A stockholder may authorize another person or persons to act for such
stockholder as proxy by transmitting or authorizing the transmission of an
electronic transmission to the person who will be the holder of the proxy,
provided that any such electronic transmission must either set forth, or be
submitted with, information from which it can be determined that the electronic
transmission was authorized by the stockholder.
Any copy, facsimile telecommunication or other reliable reproduction of the
writing or transmission authorizing another person or persons to act as proxy
for a stockholder may be substituted or used in lieu of the original writing or
transmission for any and all purposes for which the original writing or
transmission could be used; provided that such copy, facsimile telecommunication
or other reproduction shall be a complete reproduction of the entire original
writing or transmission.
 
By-Laws — IMKI Ventures, Inc.

 

3



--------------------------------------------------------------------------------



 



Exhibit 10.23.2
 
(d) Required Vote. Subject to the rights of the holders of one or more series of
preferred stock of the Corporation (“Preferred Stock”), voting separately by
class or series, to elect directors pursuant to the terms of one or more series
of Preferred Stock, the election of directors shall be determined by a plurality
of the votes cast by the stockholders present in person or represented by proxy
at the meeting and entitled to vote thereon. All other matters shall be
determined by the vote of a majority of the votes cast by the stockholders
present in person or represented by proxy at the meeting and entitled to vote
thereon, unless the matter is one upon which, by applicable law, the Certificate
of Incorporation or these By-Laws, a different vote is required, in which case
such provision shall govern and control the decision of such matter.
(e) Inspectors of Election. The Board may, and shall if required by law, in
advance of any meeting of stockholders, appoint one or more persons as
inspectors of election, who may be employees of the Corporation or otherwise
serve the Corporation in other capacities, to act at such meeting of
stockholders or any adjournment thereof and to make a written report thereof.
The Board may appoint one or more persons as alternate inspectors to replace any
inspector who fails to act. If no inspectors of election or alternates are
appointed by the Board, the chairman of the meeting shall appoint one or more
inspectors to act at the meeting. Each inspector, before discharging his or her
duties, shall take and sign an oath faithfully to execute the duties of
inspector with strict impartiality and according to the best of his or her
ability. The inspectors shall ascertain and report the number of outstanding
shares and the voting power of each; determine the number of shares present in
person or represented by proxy at the meeting and the validity of proxies and
ballots; count all votes and ballots and report the results; determine and
retain for a reasonable period a record of the disposition of any challenges
made to any determination by the inspectors; and certify their determination of
the number of shares represented at the meeting and their count of all votes and
ballots. No person who is a candidate for an office at an election may serve as
an inspector at such election. Each report of an inspector shall be in writing
and signed by the inspector or by a majority of them if there is more than one
inspector acting at such meeting. If there is more than one inspector, the
report of a majority shall be the report of the inspectors.
Section 2.6. Adjournments. Any meeting of stockholders, annual or special, may
be adjourned by the chairman of the meeting or by the stockholders present and
entitled to vote thereat, by a majority in voting power thereof, from time to
time, whether or not there is a quorum, to reconvene at the same or some other
place. Notice need not be given of any such adjourned meeting if the date, time,
place, if any, thereof, and the means of remote communication, if any, by which
stockholders and proxyholders may be deemed to be present in person and vote at
such adjourned meeting are announced at the meeting at which the adjournment is
taken. At the adjourned meeting the stockholders, or the holders of any class or
series of stock entitled to vote separately as a class, as the case may be, may
transact any business that might have been transacted at the original meeting.
If the adjournment is for more than thirty (30) days, or if after the
adjournment a new record date is fixed for the adjourned meeting, notice of the
adjourned meeting shall be given to each stockholder of record entitled to vote
at the meeting.
 
By-Laws — IMKI Ventures, Inc.

 

4



--------------------------------------------------------------------------------



 



Exhibit 10.23.2
 
Section 2.7. Conduct of Meetings. The chairman of each annual and special
meeting of stockholders shall be the Chairman of the Board or, in the absence
(or inability or refusal to act) of the Chairman of the Board, the Chief
Executive Officer (if he or she shall be a director) or, in the absence (or
inability or refusal to act) of the Chief Executive Officer, or if the Chief
Executive Officer is not a director, the President (if he or she shall be a
director) or, in the absence (or inability or refusal to act) of the President
or if the President is not a director, such other person as shall be appointed
by the Board, or in the absence of such appointment, a chairman chosen at the
meeting. The date and time of the opening and the closing of the polls for each
matter upon which the stockholders will vote at a meeting shall be announced at
the meeting by the chairman of the meeting. The Board may adopt such rules and
regulations for the conduct of the meeting of stockholders as it shall deem
appropriate. Except to the extent inconsistent with these By-Laws or such rules
and regulations as adopted by the Board, the chairman of any meeting of
stockholders shall have the right and authority to convene and to adjourn the
meeting, to prescribe such rules, regulations and procedures and to do all such
acts as, in the judgment of such chairman, are appropriate for the proper
conduct of the meeting. Unless and to the extent determined by the Board or the
chairman of the meeting, meetings of stockholders shall not be required to be
held in accordance with the rules of parliamentary procedure. The secretary of
each annual and special meeting of stockholders shall be the Secretary or, in
the absence (or inability or refusal to act) of the Secretary, an Assistant
Secretary so appointed to act by the chairman of the meeting. In the absence (or
inability or refusal to act) of the Secretary and all Assistant Secretaries, the
chairman of the meeting may appoint any person to act as secretary of the
meeting.
Section 2.8. Consents in Lieu of Meeting. Unless otherwise provided by the
Certificate of Incorporation, any action required or permitted to be taken at
any annual or special meeting of stockholders may be taken without a meeting,
without prior notice and without a vote, if a consent or consents in writing,
setting forth the action so taken, shall be signed by the holders of outstanding
stock having not less than the minimum voting power that would be necessary to
authorize or take such action at a meeting at which all shares entitled to vote
thereon were present and voted and shall be delivered to the Corporation to its
registered office in the State of Delaware, the Corporation’s principal place of
business or the Secretary. Every written consent shall bear the date of
signature of each stockholder who signs the consent and no written consent shall
be effective to take the corporate action referred to therein unless, within
60 days of the date the earliest dated consent is delivered to the Corporation,
a written consent or consents signed by a sufficient number of holders to take
such action are delivered to the Corporation by delivery to the Corporation’s
registered office in the State of Delaware, the Corporation’s principal place of
business or the Secretary. Delivery made to the Corporation’s registered office
shall be by hand or by certified or registered mail, return receipt requested.
An electronic transmission consenting to the action to be taken and transmitted
by a stockholder, proxyholder or a person or persons authorized to act for a
stockholder or proxyholder shall be deemed to be written, signed and dated for
purposes hereof if such electronic transmission sets forth, or is delivered
with, information from which the Corporation can determine that such
transmission was transmitted by a stockholder or proxyholder (or by a person
authorized to act for a stockholder or proxyholder) and the date on which such
stockholder, proxyholder or authorized person transmitted such transmission. The
date on which such electronic transmission is transmitted shall be deemed to be
the date on which such consent was signed. No consent given by electronic
transmission shall be deemed to have been delivered until such consent is
reproduced in paper form and delivered to the Corporation by delivery either to
the Corporation’s registered office in the State of Delaware, the Corporation’s
principal place of business or the Secretary. Delivery made to the Corporation’s
registered office shall be made by hand or by certified or registered mail,
return receipt requested.
 
By-Laws — IMKI Ventures, Inc.

 

5



--------------------------------------------------------------------------------



 



Exhibit 10.23.2
 
Notwithstanding the limitations on delivery in the previous sentence, consents
given by electronic transmission may be otherwise delivered to the Corporation’s
principal place of business or to the Secretary if, to the extent and in the
manner provided by resolution of the Board. Any copy, facsimile or other
reliable reproduction of a consent in writing may be substituted or used in lieu
of the original writing for any and all purposes for which the original writing
could be used; provided that such copy, facsimile or other reproduction shall be
a complete reproduction of the entire original writing. Prompt notice of the
taking of the corporate action without a meeting by less than unanimous written
consent shall be given to those stockholders who have not consented in writing
and who, if the action had been taken at a meeting, would have been entitled to
notice of the meeting if the record date for such meeting had been the date that
written consents signed by a sufficient number of holders were delivered to the
Corporation as provided in this Section 2.8.
ARTICLE III.
DIRECTORS
Section 3.1. Powers. The business and affairs of the Corporation shall be
managed by or under the direction of the Board, which may exercise all such
powers of the Corporation and do all such lawful acts and things as are not by
statute or by the Certificate of Incorporation or by these By-Laws required to
be exercised or done by the stockholders. Directors need not be stockholders or
residents of the State of Delaware.
Section 3.2. Number; Term. The number of directors of the Corporation initially
shall be one (1). Thereafter, the number of directors, other than those who may
be elected by the holders of one or more series of Preferred Stock voting
separately by class or series, may be determined, from time to time, by the
Board, but no decrease in such number shall have the effect of shortening the
term of any incumbent director. Except as otherwise provided in the Certificate
of Incorporation, the directors shall be elected at the annual meeting of
stockholders to hold office until the next succeeding annual meeting of
stockholders. Each director shall hold office for the term for which such
director is elected and until his or her successor shall have been elected and
qualified, subject to such director’s earlier death, resignation, retirement,
disqualification or removal.
Section 3.3. Newly Created Directorships and Vacancies. Except as otherwise
provided in the Certificate of Incorporation, vacancies resulting from death,
resignation, retirement, disqualification, removal or other cause and newly
created directorships resulting from an increase in the number of directors
elected by all of the stockholders having the right to vote as a single class
may be filled by a majority vote of the directors then in office, even if less
than a quorum, by a sole remaining director, or by the stockholders. Except as
otherwise provided in the Certificate of Incorporation, if the holders of any
class or classes of stock or series thereof are entitled to elect one or more
directors by the Certificate of Incorporation, vacancies and newly created
directorships of such class or classes or series may be filled only by a
majority of the directors elected by such class or classes or series thereof
then in office, by a sole remaining director so elected, or by the stockholders
of such class or classes or series thereof. Except as otherwise provided in the
Certificate of Incorporation, any director elected or chosen in accordance with
this Section 3.3 shall hold office until the next annual election of directors
and until his or her successor shall have been elected and qualified, subject to
such director’s earlier death, resignation, retirement, disqualification or
removal.
 
By-Laws — IMKI Ventures, Inc.

 

6



--------------------------------------------------------------------------------



 



Exhibit 10.23.2
 
Section 3.4. Compensation. Unless otherwise restricted by the Certificate of
Incorporation or these By-Laws, the Board shall have the authority to fix the
compensation of directors. The directors may be reimbursed their expenses, if
any, of attendance at each meeting of the Board and may be paid either a fixed
sum for attendance at each meeting of the Board or other compensation as
director. No such payment shall preclude any director from serving the
Corporation in any other capacity and receiving compensation therefor. Members
of committees of the Board may be allowed like compensation and reimbursement of
expenses for attending committee meetings.
ARTICLE IV.
BOARD MEETINGS
Section 4.1. Annual Meetings. The Board shall meet as soon as practicable after
the adjournment of each annual stockholders meeting at the place of the annual
stockholders meeting unless the Board shall fix another time and place and give
notice thereof in the manner required herein for special meetings of the Board.
No notice to the directors shall be necessary to legally convene this meeting,
except as provided in this Section 4.1.
Section 4.2. Regular Meetings. Regularly scheduled, periodic meetings of the
Board may be held without notice at such times, dates and places as shall, from
time to time, be determined by the Board.
Section 4.3. Special Meetings. Special meetings of the Board (a) may be called
by the Chairman of the Board or Chief Executive Officer and (b) shall be called
by the Chairman of the Board, Chief Executive Officer or Secretary on the
written request of a majority of directors then in office, or the sole director,
as the case may be, and shall be held at such time, date and place as may be
determined by the person calling the meeting or, if called upon the request of
directors or the sole director, as specified in such written request. Notice of
each special meeting of the Board shall be given, as provided in Section 9.3, to
each director (i) at least twenty-four (24) hours before the meeting if such
notice is oral notice given personally or by telephone or written notice given
by hand delivery or by means of a form of electronic transmission and delivery;
(ii) at least two (2) days before the meeting if such notice is sent by a
nationally recognized overnight delivery service; and (iii) at least five
(5) days before the meeting if such notice is sent through the United States
mail. If the Secretary shall fail or refuse to give such notice, then the notice
may be given by the officer who called the meeting or the directors who
requested the meeting. Any and all business that may be transacted at a regular
meeting of the Board may be transacted at a special meeting. Except as may be
otherwise expressly provided by applicable law, the Certificate of Incorporation
or these By-Laws, neither the business to be transacted at, nor the purpose of,
any special meeting need be specified in the notice or waiver of notice of such
meeting. A special meeting may be held at any time without notice if all the
directors are present or if those not present waive notice of the meeting in
accordance with Section 9.4.
 
By-Laws — IMKI Ventures, Inc.

 

7



--------------------------------------------------------------------------------



 



Exhibit 10.23.2
 
Section 4.4. Quorum; Required Vote. A majority of the Board, but in any event
not less than one-third of the Whole Board (as defined below), shall constitute
a quorum for the transaction of business at any meeting of the Board, and the
act of a majority of the directors present at any meeting at which there is a
quorum shall be the act of the Board, except as may be otherwise specifically
provided by applicable law, the Certificate of Incorporation or these By-Laws.
If a quorum shall not be present at any meeting, a majority of the directors
present may adjourn the meeting, from time to time, without notice other than
announcement at the meeting, until a quorum is present. “Whole Board” shall mean
the total number of directors that the Corporation would have if there were no
vacancies.
Section 4.5. Consent In Lieu of Meeting. Unless otherwise restricted by the
Certificate of Incorporation or these By-Laws, any action required or permitted
to be taken at any meeting of the Board or any committee thereof may be taken
without a meeting if all members of the Board or committee, as the case may be,
consent thereto in writing or by electronic transmission, and the writing or
writings or electronic transmission or transmissions (or paper reproductions
thereof) are filed with the minutes of proceedings of the Board or committee.
Such filing shall be in paper form if the minutes are maintained in paper form
and shall be in electronic form if the minutes are maintained in electronic
form.
Section 4.6. Organization. The chairman of each meeting of the Board shall be
the Chairman of the Board or, in the absence (or inability or refusal to act) of
the Chairman of the Board, the Chief Executive Officer (if he or she shall be a
director) or, in the absence (or inability or refusal to act) of the Chief
Executive Officer or if the Chief Executive Officer is not a director, the
President (if he or she shall be a director) or in the absence (or inability or
refusal to act) of the President or if the President is not a director, a
chairman elected from the directors present. The Secretary shall act as
secretary of all meetings of the Board. In the absence (or inability or refusal
to act) of the Secretary, an Assistant Secretary shall perform the duties of the
Secretary at such meeting. In the absence (or inability or refusal to act) of
the Secretary and all Assistant Secretaries, the chairman of the meeting may
appoint any person to act as secretary of the meeting.
ARTICLE V.
COMMITTEES OF DIRECTORS
Section 5.1. Establishment. The Board may designate one or more committees, each
committee to consist of one or more of the directors of the Corporation. Each
committee shall keep regular minutes of its meetings and report the same to the
Board when required. The Board shall have the power at any time to fill
vacancies in, to change the membership of or to dissolve any such committee.
Section 5.2. Available Powers. Any committee established pursuant to Section 5.1
hereof, to the extent permitted by applicable law and by resolution of the
Board, shall have, and may exercise, all of the powers and authority of the
Board in the management of the business and affairs of the Corporation, and may
authorize the seal of the Corporation to be affixed to all papers that may
require it.
 
By-Laws — IMKI Ventures, Inc.

 

8



--------------------------------------------------------------------------------



 



Exhibit 10.23.2
 
Section 5.3. Alternate Members. The Board may designate one or more directors as
alternate members of any committee, who may replace any absent or disqualified
member at any meeting of such committee.
Section 5.4. Procedures. Unless the Board otherwise provides, the time, date,
place, if any, and notice of meetings of a committee shall be determined by such
committee. At meetings of a committee, a majority of the number of members of
the committee (but not including any alternate member, unless such alternate
member has replaced any absent or disqualified member at the time of, or in
connection with, such meeting) shall constitute a quorum for the transaction of
business. The act of a majority of the members present at any meeting at which a
quorum is present shall be the act of the committee, except as otherwise
specifically provided by applicable law, the Certificate of Incorporation, these
By-Laws or the Board. If a quorum is not present at a meeting of a committee,
the members present may adjourn the meeting, from time to time, without notice
other than an announcement at the meeting, until a quorum is present. Unless the
Board otherwise provides and except as provided in these By-Laws, each committee
designated by the Board may make, alter, amend and repeal rules for the conduct
of its business. In the absence of such rules, each committee shall conduct its
business in the same manner as the Board is authorized to conduct its business
pursuant to Article III and Article IV of these By-Laws.
ARTICLE VI.
OFFICERS
Section 6.1. Officers. The officers of the Corporation elected by the Board
shall be a Chairman of the Board, a Chief Executive Officer, a President, a
Treasurer, a Secretary and such other officers (including, without limitation, a
Chief Financial Officer, Vice Presidents, Assistant Secretaries and Assistant
Treasurers) as the Board, from time to time, may determine. Officers elected by
the Board shall each have such powers and duties as generally pertain to their
respective offices, subject to the specific provisions of this Article VI. Such
officers also shall have such powers and duties as, from time to time, may be
conferred by the Board. The Chairman of the Board, Chief Executive Officer or
President also may appoint such other officers (including, without limitation,
one or more Vice Presidents and Controllers) as may be necessary or desirable
for the conduct of the business of the Corporation. Such other officers shall
have such powers and duties and shall hold their offices for such terms as may
be provided in these By-Laws or as may be prescribed by the Board or, if such
officer has been appointed by the Chairman of the Board, Chief Executive Officer
or President, as may be prescribed by the appointing officer.
(a) Chairman of the Board. The Chairman of the Board shall preside, when
present, at all meetings of the stockholders and the Board. The Chairman of the
Board shall advise and counsel the Chief Executive Officer and other officers
and shall exercise such powers and perform such duties as shall be assigned to,
or required of, the Chairman of the Board, from time to time, by the Board or
these By-Laws.
(b) Chief Executive Officer. The Chief Executive Officer shall be the chief
executive officer of the Corporation, shall have general supervision of the
affairs of the Corporation and general control of all of its business subject to
the ultimate authority of the Board, and shall be responsible for the execution
of the policies of the Board. In the absence (or inability or refusal to act) of
the Chairman of the Board, the Chief Executive Officer (if he or she shall be a
director) shall preside, when present, at all meetings of the stockholders and
the Board.
 
By-Laws — IMKI Ventures, Inc.

 

9



--------------------------------------------------------------------------------



 



Exhibit 10.23.2
 
(c) President. The President shall be the chief operating officer of the
Corporation and shall, subject to the authority of the Chief Executive Officer
and the Board, have general management and control of the day-to-day business
operations of the Corporation and shall consult with, and report to, the Chief
Executive Officer. The President shall put into operation the business policies
of the Corporation as determined by the Chief Executive Officer and the Board
and as communicated to the President by the Chief Executive Officer and the
Board. The President shall make recommendations to the Chief Executive Officer
on all operational matters that would normally be reserved for the final
executive responsibility of the Chief Executive Officer. In the absence (or
inability or refusal to act) of the Chairman of the Board and Chief Executive
Officer, the President (if he or she shall be a director) shall preside, when
present, at all meetings of the stockholders and the Board.
(d) Vice Presidents. In the absence (or inability or refusal to act) of the
President, the Vice President (or in the event there be more than one Vice
President, the Vice Presidents in the order designated by the Board) shall
perform the duties and have the powers of the President. Any one or more of the
Vice Presidents may be given an additional designation of rank or function.
(e) Secretary.
(i) The Secretary shall attend all meetings of the stockholders, the Board and
(as required) committees of the Board and shall record the proceedings of such
meetings in books to be kept for that purpose. The Secretary shall give, or
cause to be given, notice of all meetings of the stockholders and special
meetings of the Board and shall perform such other duties as may be prescribed
by the Board, the Chairman of the Board, Chief Executive Officer or President.
The Secretary shall have custody of the corporate seal of the Corporation and
the Secretary, or any Assistant Secretary, shall have authority to affix the
same to any instrument requiring it, and when so affixed, it may be attested by
his or her signature or by the signature of such Assistant Secretary. The Board
may give general authority to any other officer to affix the seal of the
Corporation and to attest the affixing thereof by his or her signature.
(ii) The Secretary shall keep, or cause to be kept, at the principal executive
office of the Corporation or at the office of the Corporation’s transfer agent
or registrar, if one has been appointed, a stock ledger, or duplicate stock
ledger, showing the names of the stockholders and their addresses, the number
and classes of shares held by each and, with respect to certificated shares, the
number and date of certificates issued for the same and the number and date of
certificates cancelled.
(f) Assistant Secretaries. The Assistant Secretary or, if there be more than
one, the Assistant Secretaries in the order determined by the Board, shall, in
the absence (or inability or refusal to act) of the Secretary, perform the
duties and have the powers of the Secretary.
 
By-Laws — IMKI Ventures, Inc.

 

10



--------------------------------------------------------------------------------



 



Exhibit 10.23.2
 
(g) Treasurer. The Treasurer shall perform all duties commonly incident to that
office (including, without limitation, the care and custody of the funds and
securities of the Corporation, which, from time to time, may come into the
Treasurer’s hands and the deposit of the funds of the Corporation in such banks
or trust companies as the Board, the Chief Executive Officer or the President
may authorize).
(h) Assistant Treasurers. The Assistant Treasurer or, if there shall be more
than one, the Assistant Treasurers in the order determined by the Board, shall,
in the absence (or inability or refusal to act) of the Treasurer, perform the
duties and exercise the powers of the Treasurer.
Section 6.2. Term of Office; Removal; Vacancies. The elected officers of the
Corporation shall be elected annually by the Board at its first meeting held
after each annual meeting of stockholders. All officers elected by the Board
shall hold office until the next annual meeting of the Board and until their
successors are duly elected and qualified or until their earlier death,
resignation, retirement, disqualification or removal from office. Any officer
may be removed, with or without cause, at any time by the Board. Any officer
appointed by the Chairman of the Board, Chief Executive Officer or President
also may be removed, with or without cause, by the Chairman of the Board, Chief
Executive Officer or President, as the case may be, unless the Board otherwise
provides. Any vacancy occurring in any elected office of the Corporation may be
filled by the Board. Any vacancy occurring in any office appointed by the
Chairman of the Board, Chief Executive Officer or President may be filled by the
Chairman of the Board, Chief Executive Officer or President, as the case may be,
unless the Board then determines that such office shall thereupon be elected by
the Board, in which case the Board shall elect such officer.
Section 6.3. Other Officers. The Board may delegate the power to appoint such
other officers and agents, and also may remove such officers and agents or
delegate the power to remove same, as it shall, from time to time, deem
necessary or desirable.
Section 6.4. Multiple Officeholders; Stockholder and Director Officers. Any
number of offices may be held by the same person unless the Certificate of
Incorporation or these By-Laws otherwise provide. Officers need not be
stockholders or residents of the State of Delaware.
ARTICLE VII.
SHARE CERTIFICATES
Section 7.1. Entitlement to Certificates. The shares of the Corporation shall be
represented by certificates, provided that the Board may provide by resolution
or resolutions that some or all of any or all classes or series of its stock
shall be uncertificated shares. Any such resolution shall not apply to shares
represented by a certificate until such certificate is surrendered to the
Corporation. Notwithstanding the adoption of such a resolution by the Board,
every holder of stock represented by certificates and, upon request, every
holder of uncertificated shares shall be entitled to have a certificate signed
in accordance with Section 7.3 representing the number of shares registered in
certificate form. The Corporation shall not have power to issue a certificate
representing shares in bearer form.
 
By-Laws — IMKI Ventures, Inc.

 

11



--------------------------------------------------------------------------------



 



Exhibit 10.23.2
 
Section 7.2. Multiple Classes of Stock. If the Corporation shall be authorized
to issue more than one class of stock or more than one series of any class, the
Corporation shall (a) cause the powers, designations, preferences and relative,
participating, optional or other special rights of each class of stock or series
thereof and the qualifications, limitations or restrictions of such preferences
or rights to be set forth in full or summarized on the face or back of any
certificate that the Corporation issues to represent shares of such class or
series of stock or (b) in the case of uncertificated shares, within a reasonable
time after the issuance or transfer of such shares, send to the registered owner
thereof a written notice containing the information required to be set forth on
certificates as specified in clause (a) above; provided, however, that, except
as otherwise provided by applicable law, in lieu of the foregoing requirements,
there may be set forth on the face or back of such certificate or, in the case
of uncertificated shares, on such written notice a statement that the
Corporation will furnish without charge to each stockholder who so requests the
powers, designations, preferences and relative, participating, optional or other
special rights of each class of stock or series thereof and the qualifications,
limitations or restrictions of such preferences or rights.
Section 7.3. Signatures. Each certificate representing capital stock of the
Corporation shall be signed by, or in the name of, the Corporation by (a) the
Chairman of the Board, the Chief Executive Officer, the President or a Vice
President and (b) the Treasurer, an Assistant Treasurer, the Secretary or an
Assistant Secretary of the Corporation. Any or all the signatures on the
certificate may be a facsimile. In case any officer, transfer agent or registrar
who has signed or whose facsimile signature has been placed upon a certificate
shall have ceased to be such officer, transfer agent or registrar before such
certificate is issued, such certificate may be issued by the Corporation with
the same effect as if such person were such officer, transfer agent or registrar
on the date of issue.
Section 7.4. Consideration and Payment for Shares.
(a) Subject to applicable law and the Certificate of Incorporation, shares of
stock may be issued for such consideration, having in the case of shares with
par value a value not less than the par value thereof, and to such persons, as
determined, from time to time, by the Board. The consideration may consist of
any tangible or intangible property or benefit to the Corporation, including
cash, promissory notes, services performed, contracts for services to be
performed or other securities.
(b) Subject to applicable law and the Certificate of Incorporation, shares may
not be issued until the full amount of the consideration has been paid, unless
upon the face or back of each certificate issued to represent any partly paid
shares of capital stock or upon the books and records of the Corporation in the
case of partly paid uncertificated shares, there shall have been set forth the
total amount of the consideration to be paid therefor and the amount paid
thereon up to and including the time said certificate representing certificated
shares or said uncertificated shares are issued.
 
By-Laws — IMKI Ventures, Inc.

 

12



--------------------------------------------------------------------------------



 



Exhibit 10.23.2
 
Section 7.5.
Lost, Destroyed or Wrongfully Taken Certificates.
(a) If an owner of a certificate representing shares claims that such
certificate has been lost, destroyed or wrongfully taken, the Corporation shall
issue a new certificate representing such shares or such shares in
uncertificated form if the owner: (i) requests such a new certificate before the
Corporation has notice that the certificate representing such shares has been
acquired by a protected purchaser; (ii) if requested by the Corporation,
delivers to the Corporation a bond sufficient to indemnify the Corporation
against any claim that may be made against the Corporation on account of the
alleged loss, wrongful taking or destruction of such certificate or the issuance
of such new certificate or uncertificated shares; and (iii) satisfies other
reasonable requirements imposed by the Corporation.
(b) If a certificate representing shares has been lost, apparently destroyed or
wrongfully taken, and the owner fails to notify the Corporation of that fact
within a reasonable time after the owner has notice of such loss, apparent
destruction or wrongful taking and the Corporation registers a transfer of such
shares before receiving notification, the owner shall be precluded from
asserting against the Corporation any claim for registering such transfer or a
claim to a new certificate representing such shares or such shares in
uncertificated form.
Section 7.6. Transfer of Stock.
(a) If a certificate representing shares of the Corporation is presented to the
Corporation with an endorsement requesting the registration of transfer of such
shares or an instruction is presented to the Corporation requesting the
registration of transfer of uncertificated shares, the Corporation shall
register the transfer as requested if:
(i) in the case of certificated shares, the certificate representing such shares
has been surrendered;
(ii) (A) with respect to certificated shares, the endorsement is made by the
person specified by the certificate as entitled to such shares; (B) with respect
to uncertificated shares, an instruction is made by the registered owner of such
uncertificated shares; or (C) with respect to certificated shares or
uncertificated shares, the endorsement or instruction is made by any other
appropriate person or by an agent who has actual authority to act on behalf of
the appropriate person;
(iii) the Corporation has received a guarantee of signature of the person
signing such endorsement or instruction or such other reasonable assurance that
the endorsement or instruction is genuine and authorized as the Corporation may
request;
(iv) the transfer does not violate any restriction on transfer imposed by the
Corporation that is enforceable in accordance with Section 7.8(a); and
(v) such other conditions for such transfer as shall be provided for under
applicable law have been satisfied.
 
By-Laws — IMKI Ventures, Inc.

 

13



--------------------------------------------------------------------------------



 



Exhibit 10.23.2
 
(b) Whenever any transfer of shares shall be made for collateral security and
not absolutely, the Corporation shall so record such fact in the entry of
transfer if, when the certificate for such shares is presented to the
Corporation for transfer or, if such shares are uncertificated, when the
instruction for registration of transfer thereof is presented to the
Corporation, both the transferor and transferee request the Corporation to do
so.
Section 7.7. Registered Stockholders. Before due presentment for registration of
transfer of a certificate representing shares of the Corporation or of an
instruction requesting registration of transfer of uncertificated shares, the
Corporation may treat the registered owner as the person exclusively entitled to
inspect, for any proper purpose, the stock ledger and the other books and
records of the Corporation, vote such shares, receive dividends or notifications
with respect to such shares and otherwise exercise all the rights and powers of
the owner of such shares, except that a person who is the beneficial owner of
such shares (if held in a voting trust or by a nominee on behalf of such person)
may, upon providing documentary evidence of beneficial ownership of such shares
and satisfying such other conditions as are provided under applicable law, also
may so inspect the books and records of the Corporation.
Section 7.8. Effect of the Corporation’s Restriction on Transfer.
(a) A written restriction on the transfer or registration of transfer of shares
of the Corporation or on the amount of shares of the Corporation that may be
owned by any person or group of persons, if permitted by the DGCL and noted
conspicuously on the certificate representing such shares or, in the case of
uncertificated shares, contained in a notice sent by the Corporation to the
registered owner of such shares within a reasonable time after the issuance or
transfer of such shares, may be enforced against the holder of such shares or
any successor or transferee of the holder including an executor, administrator,
trustee, guardian or other fiduciary entrusted with like responsibility for the
person or estate of the holder.
(b) A restriction imposed by the Corporation on the transfer or the registration
of shares of the Corporation or on the amount of shares of the Corporation that
may be owned by any person or group of persons, even if otherwise lawful, is
ineffective against a person without actual knowledge of such restriction
unless: (i) the shares are certificated and such restriction is noted
conspicuously on the certificate; or (ii) the shares are uncertificated and such
restriction was contained in a notice sent by the Corporation to the registered
owner of such shares within a reasonable time after the issuance or transfer of
such shares.
Section 7.9. Regulations. The Board shall have the power and authority to make
such additional rules and regulations, subject to any applicable requirement of
law, as the Board may deem necessary and appropriate with respect to the
issuance, transfer or registration of transfer of shares of stock or
certificates representing shares. The Board may appoint one or more transfer
agents or registrars and may require for the validity thereof that certificates
representing shares bear the signature of any transfer agent or registrar so
appointed.
 
By-Laws — IMKI Ventures, Inc.

 

14



--------------------------------------------------------------------------------



 



Exhibit 10.23.2
 
ARTICLE VIII.
INDEMNIFICATION
Section 8.1. Right to Indemnification. Each person who was or is made a party,
or is threatened to be made a party, to or is otherwise involved in any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (hereinafter a "proceeding”), by
reason of the fact that he or she is or was a director or officer of the
Corporation or, while a director or officer of the Corporation, is or was
serving at the request of the Corporation as a director, officer, employee or
agent of another corporation or of a partnership, joint venture, trust or other
enterprise, including service with respect to an employee benefit plan
(hereinafter a “Covered Person”), whether the basis of such proceeding is
alleged action in an official capacity as a director, officer, employee or
agent, or in any other capacity while serving as a director, officer, employee
or agent, shall be indemnified and held harmless by the Corporation to the
fullest extent authorized or permitted by applicable law, as the same exists or
may hereafter be amended, against all expense, liability and loss (including,
without limitation, attorneys’ fees, judgments, fines, ERISA excise taxes and
penalties and amounts paid in settlement) reasonably incurred or suffered by
such Covered Person in connection with such proceeding; provided, however, that,
except as provided in Section 8.3 with respect to proceedings to enforce rights
to indemnification, the Corporation shall indemnify a Covered Person in
connection with a proceeding (or part thereof) initiated by such Covered Person
only if such proceeding (or part thereof) was authorized by the Board.
Section 8.2. Right to Advancement of Expenses. In addition to the right to
indemnification conferred in Section 8.1, a Covered Person also shall have the
right to be paid by the Corporation the expenses (including, without limitation,
attorneys’ fees) incurred in defending, testifying or otherwise participating in
any such proceeding in advance of its final disposition (hereinafter an
“advancement of expenses”); provided, however, that, if the Delaware General
Corporation Law (“DGCL”) requires, an advancement of expenses incurred by a
Covered Person in his or her capacity as a director or officer of the
Corporation (and not in any other capacity in which service was or is rendered
by such Covered Person, including, without limitation, service to an employee
benefit plan) shall be made only upon delivery to the Corporation of an
undertaking (hereinafter an “undertaking”), by or on behalf of such Covered
Person, to repay all amounts so advanced if it shall ultimately be determined by
final judicial decision from which there is no further right to appeal
(hereinafter a “final adjudication”) that such Covered Person is not entitled to
be indemnified for such expenses under this Article VIII or otherwise.
Section 8.3. Right of Indemnitee to Bring Suit. If a claim under Section 8.1 or
Section 8.2 is not paid in full by the Corporation within sixty (60) days after
a written claim therefor has been received by the Corporation, except in the
case of a claim for an advancement of expenses, in which case the applicable
period shall be twenty (20) days, the Covered Person may at any time thereafter
bring suit against the Corporation to recover the unpaid amount of the claim. If
successful, in whole or in part, in any such suit, or in a suit brought by the
Corporation to recover an advancement of expenses pursuant to the terms of an
undertaking, the Covered Person also shall be entitled to be paid the expense of
prosecuting or defending such suit.
 
By-Laws — IMKI Ventures, Inc.

 

15



--------------------------------------------------------------------------------



 



Exhibit 10.23.2
 
In (a) any suit brought by the Covered Person to enforce a right to
indemnification hereunder (but not in a suit brought by a Covered Person to
enforce a right to an advancement of expenses) it shall be a defense that, and
(b) in any suit brought by the Corporation to recover an advancement of expenses
pursuant to the terms of an undertaking, the Corporation shall be entitled to
recover such expenses upon a final adjudication that, the Covered Person has not
met any applicable standard for indemnification set forth in the DGCL. Neither
the failure of the Corporation (including its directors who are not parties to
such action, a committee of such directors, independent legal counsel or its
stockholders) to have made a determination prior to the commencement of such
suit that indemnification of the Covered Person is proper in the circumstances
because the Covered Person has met the applicable standard of conduct set forth
in the DGCL, nor an actual determination by the Corporation (including a
determination by its directors who are not parties to such action, a committee
of such directors, independent legal counsel or its stockholders) that the
Covered Person has not met such applicable standard of conduct, shall create a
presumption that the Covered Person has not met the applicable standard of
conduct or, in the case of such a suit brought by the Covered Person, shall be a
defense to such suit. In any suit brought by the Covered Person to enforce a
right to indemnification or to an advancement of expenses hereunder, or by the
Corporation to recover an advancement of expenses pursuant to the terms of an
undertaking, the burden of proving that the Covered Person is not entitled to be
indemnified, or to such advancement of expenses, under this Article VIII or
otherwise shall be on the Corporation.
Section 8.4. Non-Exclusivity of Rights. The rights provided to Covered Persons
pursuant to this Article VIII shall not be exclusive of any other right that any
Covered Person may have, or hereafter acquire, under applicable law, the
Certificate of Incorporation, these By-Laws, an agreement, a vote of
stockholders or disinterested directors or otherwise.
Section 8.5. Insurance. The Corporation may maintain insurance, at its expense,
to protect itself and/or any director, officer, employee or agent of the
Corporation or another corporation, partnership, joint venture, trust or other
enterprise against any expense, liability or loss, whether or not the
Corporation would have the power to indemnify such person against such expense,
liability or loss under the DGCL.
Section 8.6. Indemnification of Other Persons. This Article VIII shall not limit
the right of the Corporation, to the extent and in the manner authorized or
permitted by law, to indemnify and to advance expenses to persons other than
Covered Persons. Without limiting the foregoing, the Corporation may, to the
extent authorized from time to time by the Board, grant rights to
indemnification and to the advancement of expenses to any employee or agent of
the Corporation and to any other person who is or was serving at the request of
the Corporation as a director, officer, employee or agent of another corporation
or of a partnership, joint venture, trust or other enterprise, including service
with respect to an employee benefit plan, to the fullest extent of the
provisions of this Article VIII with respect to the indemnification and
advancement of expenses of Covered Persons under this Article VIII.
Section 8.7. Amendments. Any repeal or amendment of this Article VIII by the
Board or the stockholders of the Corporation or by changes in applicable law, or
the adoption of any other provision of these By-Laws inconsistent with this
Article VIII, will, to the extent permitted by applicable law, be prospective
only (except to the extent such amendment or change in applicable law permits
the Corporation to provide broader indemnification rights to Covered Persons on
a retroactive basis than permitted prior thereto), and will not in any way
diminish or adversely affect any right or protection existing hereunder in
respect of any act or omission occurring prior to such repeal or amendment or
adoption of such inconsistent provision.
 
By-Laws — IMKI Ventures, Inc.

 

16



--------------------------------------------------------------------------------



 



Exhibit 10.23.2
 
Section 8.8. Certain Definitions. For purposes of this Article VIII,
(a) references to “other enterprise” shall include any employee benefit plan;
(b) references to “fines” shall include any excise taxes assessed on a person
with respect to an employee benefit plan; (c) references to “serving at the
request of the Corporation” shall include any service that imposes duties on, or
involves services by, a person with respect to any employee benefit plan, its
participants or beneficiaries; and (d) a person who acted in good faith and in a
manner such person reasonably believed to be in the interest of the participants
and beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interest of the Corporation” for purposes of
Section 145 of the DGCL.
Section 8.9. Contract Rights. The rights provided to Covered Persons pursuant to
this Article VIII shall be contract rights and such rights shall continue as to
a Covered Person who has ceased to be a director, officer, agent or employee and
shall inure to the benefit of the Covered Person’s heirs, executors and
administrators.
Section 8.10. Severability. If any provision or provisions of this Article VIII
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Article VIII shall not in any way be affected or impaired thereby; and
(b) to the fullest extent possible, the provisions of this Article VIII
(including, without limitation, each such portion of this Article VIII
containing any such provision held to be invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held invalid, illegal or unenforceable.
ARTICLE IX.
MISCELLANEOUS
Section 9.1. Place of Meetings. If the place of any meeting of stockholders, the
Board or committee of the Board for which notice is required under these By-Laws
is not designated in the notice of such meeting, such meeting shall be held at
the principal business office of the Corporation; provided, however, if the
Board has, in its sole discretion, determined that a meeting shall not be held
at any place, but instead shall be held by means of remote communication
pursuant to Section 9.5 hereof, then such meeting shall not be held at any
place.
Section 9.2. Fixing Record Dates.
(a) In order that the Corporation may determine the stockholders entitled to
notice of or to vote at any meeting of stockholders or any adjournment thereof,
the Board may fix a record date, which shall not precede the date upon which the
resolution fixing the record date is adopted by the Board, and which record date
shall not be more than sixty (60) nor less than ten (10) days before the date of
such meeting. If no record date is fixed by the Board, the record date for
determining stockholders entitled to notice of or to vote at a meeting of
stockholders shall be at the close of business on the business day next
preceding the day on which notice is given, or, if notice is waived, at the
close of business on the business day next preceding the day on which the
meeting is held. A determination of stockholders of record entitled to notice of
or to vote at a meeting of stockholders shall apply to any adjournment of the
meeting; provided, however, that the Board may fix a new record date for the
adjourned meeting.
 
By-Laws — IMKI Ventures, Inc.

 

17



--------------------------------------------------------------------------------



 



Exhibit 10.23.2
 
(b) In order that the Corporation may determine the stockholders entitled to
receive payment of any dividend or other distribution or allotment of any rights
or the stockholders entitled to exercise any rights in respect of any change,
conversion or exchange of stock, or for the purpose of any other lawful action,
the Board may fix a record date, which record date shall not precede the date
upon which the resolution fixing the record date is adopted, and which record
date shall be not more than sixty (60) days prior to such action. If no record
date is fixed, the record date for determining stockholders for any such purpose
shall be at the close of business on the day on which the Board adopts the
resolution relating thereto.
(c) In order that the Corporation may determine the stockholders entitled to
consent to corporate action in writing without a meeting, the Board may fix a
record date, which record date shall not precede the date upon which the
resolution fixing the record date is adopted by the Board, and which date shall
not be more than ten (10) days after the date upon which the resolution fixing
the record date is adopted by the Board. If no record date has been fixed by the
Board, the record date for determining stockholders entitled to consent to
corporate action in writing without a meeting, when no prior action by the Board
is otherwise required, shall be the first date on which a signed written consent
setting forth the action taken or proposed to be taken is delivered to the
Corporation by delivery to its registered office in the State of Delaware, its
principal place of business or the Secretary. Delivery made to the Corporation’s
registered office shall be by hand or by certified or registered mail, return
receipt requested. If no record date has been fixed by the Board and prior
action by the Board is otherwise required, the record date for determining
stockholders entitled to consent to corporate action in writing without a
meeting shall be at the close of business on the day on which the Board adopts
the resolution taking such prior action.
Section 9.3. Means of Giving Notice.
(a) Notice to Directors. Whenever under applicable law, the Certificate of
Incorporation or these By-Laws notice is required to be given to any director,
such notice shall be given either (i) in writing and sent by hand delivery,
through the United States mail, or by a nationally recognized overnight delivery
service for next day delivery, (ii) by means of facsimile telecommunication or
other form of electronic transmission, or (iii) by oral notice given personally
or by telephone. A notice to a director will be deemed given as follows: (i) if
given by hand delivery, orally, or by telephone, when actually received by the
director, (ii) if sent through the United States mail, when deposited in the
United States mail, with postage and fees thereon prepaid, addressed to the
director at the director’s address appearing on the records of the Corporation,
(iii) if sent for next day delivery by a nationally recognized overnight
delivery service, when deposited with such service, with fees thereon prepaid,
addressed to the director at the director’s address appearing on the records of
the Corporation, (iv) if sent by facsimile telecommunication, when sent to the
facsimile transmission number for such director appearing on the records of the
Corporation, (v) if sent by electronic mail, when sent to the electronic mail
address for such director appearing on the records of the Corporation, or
(vi) if sent by any other form of electronic transmission, when sent to the
address, location or number (as applicable) for such director appearing on the
records of the Corporation.
 
By-Laws — IMKI Ventures, Inc.

 

18



--------------------------------------------------------------------------------



 



Exhibit 10.23.2
 
(b) Notice to Stockholders. Whenever under applicable law, the Certificate of
Incorporation or these By-Laws notice is required to be given to any
stockholder, such notice may be given (i) in writing and sent either by hand
delivery, through the United States mail, or by a nationally recognized
overnight delivery service for next day delivery, or (ii) by means of a form of
electronic transmission consented to by the stockholder, to the extent permitted
by, and subject to the conditions set forth in, Section 232 of the DGCL. A
notice to a stockholder shall be deemed given as follows: (i) if given by hand
delivery, when actually received by the stockholder, (ii) if sent through the
United States mail, when deposited in the United States mail, with postage and
fees thereon prepaid, addressed to the stockholder at the stockholder’s address
appearing on the stock ledger of the Corporation, (iii) if sent for next day
delivery by a nationally recognized overnight delivery service, when deposited
with such service, with fees thereon prepaid, addressed to the stockholder at
the stockholder’s address appearing on the stock ledger of the Corporation, and
(iv) if given by a form of electronic transmission consented to by the
stockholder to whom the notice is given and otherwise meeting the requirements
set forth above, (A) if by facsimile transmission, when directed to a number at
which the stockholder has consented to receive notice, (B) if by electronic
mail, when directed to an electronic mail address at which the stockholder has
consented to receive notice, (C) if by a posting on an electronic network
together with separate notice to the stockholder of such specified posting, upon
the later of (1) such posting and (2) the giving of such separate notice, and
(D) if by any other form of electronic transmission, when directed to the
stockholder. A stockholder may revoke such stockholder’s consent to receiving
notice by means of electronic communication by giving written notice of such
revocation to the Corporation. Any such consent shall be deemed revoked if
(1) the Corporation is unable to deliver by electronic transmission two
consecutive notices given by the Corporation in accordance with such consent and
(2) such inability becomes known to the Secretary or an Assistant Secretary or
to the Corporation’s transfer agent, or other person responsible for the giving
of notice; provided, however, the inadvertent failure to treat such inability as
a revocation shall not invalidate any meeting or other action.
(c) Electronic Transmission. “Electronic transmission” means any form of
communication, not directly involving the physical transmission of paper, that
creates a record that may be retained, retrieved and reviewed by a recipient
thereof, and that may be directly reproduced in paper form by such a recipient
through an automated process, including but not limited to transmission by
telex, facsimile telecommunication, electronic mail, telegram and cablegram.
(d) Notice to Stockholders Sharing Same Address. Without limiting the manner by
which notice otherwise may be given effectively by the Corporation to
stockholders, any notice to stockholders given by the Corporation under any
provision of the DGCL, the Certificate of Incorporation or these Bylaws shall be
effective if given by a single written notice to stockholders who share an
address if consented to by the stockholders at that address to whom such notice
is given. A stockholder may revoke such stockholder’s consent by delivering
written notice of such revocation to the Corporation. Any stockholder who fails
to object in writing to the Corporation within sixty (60) days of having been
given written notice by the Corporation of its intention to send such a single
written notice shall be deemed to have consented to receiving such single
written notice.
 
By-Laws — IMKI Ventures, Inc.

 

19



--------------------------------------------------------------------------------



 



Exhibit 10.23.2
 
(e) Exceptions to Notice Requirements. Whenever notice is required to be given,
under the DGCL, the Certificate of Incorporation or these Bylaws, to any person
with whom communication is unlawful, the giving of such notice to such person
shall not be required and there shall be no duty to apply to any governmental
authority or agency for a license or permit to give such notice to such person.
Any action or meeting that shall be taken or held without notice to any such
person with whom communication is unlawful shall have the same force and effect
as if such notice had been duly given. In the event that the action taken by the
Corporation is such as to require the filing of a certificate with the Secretary
of State of Delaware, the certificate shall state, if such is the fact and if
notice is required, that notice was given to all persons entitled to receive
notice except such persons with whom communication is unlawful.
Whenever notice is required to be given by the Corporation, under any provision
of the DGCL, the Certificate of Incorporation or these Bylaws, to any
stockholder to whom (1) notice of two (2) consecutive annual meetings of
stockholders and all notices of stockholder meetings or of the taking of action
by written consent of stockholders without a meeting to such stockholder during
the period between such two (2) consecutive annual meetings, or (2) all, and at
least two (2) payments (if sent by first-class mail) of dividends or interest on
securities during a twelve (12) month period, have been mailed addressed to such
stockholder at such stockholder’s address as shown on the records of the
Corporation and have been returned undeliverable, the giving of such notice to
such stockholder shall not be required. Any action or meeting that shall be
taken or held without notice to such stockholder shall have the same force and
effect as if such notice had been duly given. If any such stockholder shall
deliver to the Corporation a written notice setting forth such stockholder’s
then current address, the requirement that notice be given to such stockholder
shall be reinstated. In the event that the action taken by the Corporation is
such as to require the filing of a certificate with the Secretary of State of
Delaware, the certificate need not state that notice was not given to persons to
whom notice was not required to be given pursuant to Section 230(b) of the DGCL.
The exception in subsection (1) of the first sentence of this paragraph to the
requirement that notice be given shall not be applicable to any notice returned
as undeliverable if the notice was given by electronic transmission.
Section 9.4. Waiver of Notice. Whenever any notice is required to be given under
applicable law, the Certificate of Incorporation or these By-Laws, a written
waiver of such notice, signed before or after the date of such meeting by the
person or persons entitled to said notice, or a waiver by electronic
transmission by the person entitled to said notice, shall be deemed equivalent
to such required notice. All such waivers shall be kept with the books of the
Corporation. Attendance at a meeting shall constitute a waiver of notice of such
meeting, except where a person attends for the express purpose of objecting to
the transaction of any business on the ground that the meeting was not lawfully
called or convened.
Section 9.5. Meeting Attendance via Remote Communication Equipment.
(a) Stockholder Meetings. If authorized by the Board, in its sole discretion,
and subject to such guidelines and procedures as the Board may adopt,
stockholders and proxyholders not physically present at a meeting of
stockholders may, by means of remote communication:
 
By-Laws — IMKI Ventures, Inc.

 

20



--------------------------------------------------------------------------------



 



Exhibit 10.23.2
 
(i) participate in a meeting of stockholders; and
(ii) be deemed present in person and vote at a meeting of stockholders, whether
such meeting is to be held at a designated place or solely by means of remote
communication, provided that (A) the Corporation shall implement reasonable
measures to verify that each person deemed present and permitted to vote at the
meeting by means of remote communication is a stockholder or proxyholder,
(B) the Corporation shall implement reasonable measures to provide such
stockholders and proxyholders a reasonable opportunity to participate in the
meeting and to vote on matters submitted to the stockholders, including an
opportunity to read or hear the proceedings of the meeting substantially
concurrently with such proceedings, and (C) if any stockholder or proxyholder
votes or takes other action at the meeting by means of remote communication, a
record of such votes or other action shall be maintained by the Corporation.
(b) Board Meetings. Unless otherwise restricted by applicable law, the
Certificate of Incorporation or these By-Laws, members of the Board or any
committee thereof may participate in a meeting of the Board or any committee
thereof by means of conference telephone or other communications equipment by
means of which all persons participating in the meeting can hear each other.
Such participation in a meeting shall constitute presence in person at the
meeting, except where a person participates in the meeting for the express
purpose of objecting to the transaction of any business on the ground that the
meeting was not lawfully called or convened.
Section 9.6. Dividends. The Board may, from time to time, declare, and the
Corporation may pay, dividends (payable in cash, property or shares of the
Corporation’s capital stock) on the Corporation’s outstanding shares of capital
stock, subject to applicable law and the Certificate of Incorporation.
Section 9.7. Reserves. The Board may set apart out of the funds of the
Corporation available for dividends a reserve or reserves for any proper purpose
and may abolish any such reserve.
Section 9.8. Contracts and Negotiable Instruments. Except as otherwise provided
by applicable law, the Certificate of Incorporation or these By-Laws, any
contract, bond, deed, lease, mortgage or other instrument may be executed and
delivered in the name and on behalf of the Corporation by such officer or
officers or other employee or employees of the Corporation as the Board may,
from time to time, authorize. Such authority may be general or confined to
specific instances as the Board may determine. The Chairman of the Board, the
Chief Executive Officer, the President or any Vice President may execute and
deliver any contract, bond, deed, lease, mortgage or other instrument in the
name and on behalf of the Corporation. Subject to any restrictions imposed by
the Board, the Chairman of the Board, Chief Executive Officer, President or any
Vice President may delegate powers to execute and deliver any contract, bond,
deed, lease, mortgage or other instrument in the name and on behalf of the
Corporation to other officers or employees of the Corporation under such
person’s supervision and authority, it being understood, however, that any such
delegation of power shall not relieve such officer of responsibility with
respect to the exercise of such delegated power.
 
By-Laws — IMKI Ventures, Inc.

 

21



--------------------------------------------------------------------------------



 



Exhibit 10.23.2
 
Section 9.9. Fiscal Year. The fiscal year of the Corporation shall be fixed by
the Board.
Section 9.10. Seal. The Board may adopt a corporate seal, which shall be in such
form as the Board determines. The seal may be used by causing it or a facsimile
thereof to be impressed, affixed or otherwise reproduced.
Section 9.11. Books and Records. The books and records of the Corporation may be
kept within or outside the State of Delaware at such place or places as may,
from time to time, be designated by the Board.
Section 9.12. Resignation. Any director, committee member or officer may resign
by giving notice thereof in writing or by electronic transmission to the
Chairman of the Board, the Chief Executive Officer, the President or the
Secretary. The resignation shall take effect at the time specified therein, or
at the time of receipt of such notice if no time is specified or the specified
time is earlier than the time of such receipt. Unless otherwise specified
therein, the acceptance of such resignation shall not be necessary to make it
effective.
Section 9.13. Surety Bonds. Such officers, employees and agents of the
Corporation (if any) as the Chairman of the Board, Chief Executive Officer,
President or the Board may direct, from time to time, shall be bonded for the
faithful performance of their duties and for the restoration to the Corporation,
in case of their death, resignation, retirement, disqualification or removal
from office, of all books, papers, vouchers, money and other property of
whatever kind in their possession or under their control belonging to the
Corporation, in such amounts and by such surety companies as the Chairman of the
Board, Chief Executive Officer, President or the Board may determine. The
premiums on such bonds shall be paid by the Corporation and the bonds so
furnished shall be in the custody of the Secretary.
Section 9.14. Securities of Other Corporations. Powers of attorney, proxies,
waivers of notice of meeting, consents in writing and other instruments relating
to securities owned by the Corporation may be executed in the name of and on
behalf of the Corporation by the Chairman of the Board, Chief Executive Officer,
President or any Vice President. Any such officer may, in the name of and on
behalf of the Corporation, take all such action as any such officer may deem
advisable to vote in person or by proxy at any meeting of security holders of
any corporation in which the Corporation may own securities, or to consent in
writing, in the name of the Corporation as such holder, to any action by such
corporation, and at any such meeting or with respect to any such consent shall
possess and may exercise any and all rights and power incident to the ownership
of such securities and which, as the owner thereof, the Corporation might have
exercised and possessed. The Board may, from time to time, confer like powers
upon any other person or persons.
Section 9.15. Amendments. The Board shall have the power to adopt, amend, alter
or repeal the By-Laws. The By-Laws also may be adopted, amended, altered or
repealed by the stockholders.

 

22